DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Pantow reference (EP 1,724,453 A1) in view of the Baylis reference (US Patent No. 7,921,905).
4.	Regarding claim 11, the Pantow reference discloses:
An air cooler assembly (1) comprising:
an air cooler (2) including an air inlet (FIG. 6—right side of (2)), an air outlet (FIG. 6—left side of (2)), and a heat exchanger core (FIG. 6—center of (2)) connected at a first end thereof to the air inlet (FIG. 6—right side of (2)) and at a second end thereof to the air outlet (FIG. 6—left side of (2)); and 
a water separator assembly (3) comprising:
a chamber (FIG. 6—tube from left end of (2) all the way to the end on the right side) having a first end (FIG. 6—left end) and an opposed second end (FIG. 6—right 
end), an air inlet proximate the first end and connected to the air outlet (FIG. 6), and an air outlet proximate the second end (FIG. 6);
a water outlet (FIG. 6—the opening leading to (7)) formed in a bottom surface of the chamber (FIG. 6); and 
a helical blade (13) having a first end and a second end (FIG. 6), and positioned within the chamber between the air inlet and the air outlet (FIG. 6), each of a first edge and an opposed second edge of the helical blade completing a rotation between the first end of the helical blade and the second end of the helical blade (FIG. 6).
The Pantow reference discloses the invention as essentially claimed.  However, the Pantow reference fails to disclose the air cooler having an inlet manifold, and outlet manifold, and the rotation being a full revolution.  
	The Baylis reference teaches it is conventional in the art of intercoolers to provide as taught in the [Abstract] the air cooler having an inlet manifold and an outlet manifold [Abstract].  Such configurations/structures would allow a reduction in assembly time and cost [Abstract].  
	The combination of the Pantow reference and the Baylis reference teach the invention as essentially claimed.  However, the modified Pantow reference fails to disclose that the rotation is a full revolution.
	The Pantow reference discloses a half revolution.  It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a full revolution when a half revolution is disclosed in (FIG. 6), since it has been held that discover an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05 (II-B).  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Pantow reference, such that the assembly further includes the air cooler having an inlet manifold and an outlet manifold, as clearly suggested and taught by the Baylis reference, in order to allow a reduction in assembly time and cost [Abstract].  
Response to Arguments
5.	Applicant's arguments filed March 23, 2022 have been fully considered but they are not persuasive.  Claim 11 is obvious over the disclosure of (FIG. 6) of the Pantow reference as alleged in the previous Office Action regardless of whether the helical blade passes through a full rotation or a half rotation.  Accordingly, claim 11 is finally rejected.   
Allowable Subject Matter
6.	Claims 1-2, 5-10, and 12-20 are allowed.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747